For reasons set forth in the opinion of the Appeals Court, Commonwealth v. Dennis, 33 Mass. App. Ct. 666, 669-673 (1992), this court holds that the police officer’s testimony was admissible and that there was insufficient evidence to convict the defendant of trafficking in cocaine and of three counts of contributing to the delinquency of a child. The judgment on the indictment for contributing to the delinquency of a child is reversed, the verdict on each count is set aside, and judgment is to enter for the defendant. The judgment on the indictment for trafficking in cocaine under G. L. c. 94C, § 32E(6)(1), is vacated, and the case is remanded to the Superior Court for sentencing on the lesser included offense of possession of cocaine under G. L. c. 94C, § 34.

So ordered.